IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: 2014 ALLEGHENY COUNTY                 : No. 500 WAL 2016
INVESTIGATING GRAND JURY                     :
                                             :
                                             : Petition for Allowance of Appeal from
PETITION OF: WPXI, INC.                      : the Order of the Superior Court


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of May, 2017, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue[s] set forth below. Allocatur is DENIED as to all

remaining issues. The issue as framed by Petitioner is:


      Whether WPXI’S appeal of the decision by the Court of Common Pleas
      of Allegheny County to deny access to official copies of asserted public
      judicial documents was moot, because unofficial copies of the documents
      sought purportedly were available on the internet through a non-official source?